MEMORANDUM **
Rick Pang appeals from the district court’s order granting summary judgment to Lockheed Martin on Pang’s employment claims. We affirm.
Pang asserts that the district court’s order should be overturned because there is a triable issue of material fact over whether Lockheed Martin constructively discharged him. But Pang failed to introduce any evidence of constructive discharge. The testimony upon which he relies is inadmissible hearsay.1 Even if admissible, it does not support a claim that his workplace was “objectively unreasonable”2 but rather that his doctors approved of Pang’s own decision to quit for health reasons.
Because Pang failed to introduce any admissible evidence supporting his constructive discharge claim, the district court’s decision is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. See Bulthuis v. Rexall Corp., 789 F.2d 1315, 1316 (9th Cir.1985) (per curiam).


. See Lawson v. Washington, 296 F.3d 799, 805 (9th Cir.2002).